UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 97-709



In Re: JOHN CORDERO,

                                                          Petitioner.



        On Petition for Writ of Mandamus. (CA-96-358-3)


Submitted:   October 28, 1997            Decided:   November 26, 1997


Before WILKINS, MICHAEL, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


John Cordero, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Cordero, a federal prisoner, brought this petition for a

writ of mandamus seeking an order directing the district court to

take action on a pending motion, to hold an evidentiary hearing on

an additional motion, and to forbid the district court from im-

posing sentence pending appeal. Because the district court sub-
sequently denied Cordero's pending motion, this issue is moot.

Regarding Cordero's desire to have this court order the district

court to hold an evidentiary hearing and to stay sentencing pending

appeal, we note that this court has no authority to order the dis-
trict court to take such action. See In re First Fed. Sav. & Loan
Ass'n, 860 F.2d 135, 138 (4th Cir. 1988) (holding that mandamus

relief may only be invoked when respondent is under clear duty to

do act requested by petitioner). Accordingly, although we grant
leave to appeal in forma pauperis, we deny mandamus relief. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                   PETITION DENIED




                                2